Dear Ms. Odom:
Your request for an Attorney General's Opinion regarding the ad valorem tax exemption for public property has been assigned to me for research and reply.
Under La.Const. art. VII, § 21(A), public lands and other public property used for public purposes are exempt from ad valorem taxation. You ask whether that exemption extends to property owned by non-Louisiana public bodies.
The short answer to your question is no. In direct support is the Louisiana Supreme Court's decision in Warren County, Mississippi v.Hester, based on the following analysis:
  We think it plain that the exemption of all public property has reference only to property of Louisiana and its political subdivisions. There is no reason whatever to believe that the people of Louisiana, in adopting their constitution, intended to exempt from taxation the local property of foreign countries, other states or their political subdivisions.1
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL Attorney General
  By:__________________________ BENJAMIN A. HUXEN II Assistant Attorney General
  JDC/BAH II
1 54 So. 2d 12, 15 (La. 1951). Although that case involved Article 10, § 4 of the 1921 Constitution, because that Constitution exempted "all public property" from ad valorem taxation, it applies equally here.See Slay v. Louisiana Energy and Power Authority, 473 So. 2d 51, 53
(La. 1985).